Casé@|5:19-cv-02376-SVW-SP. Document 13. Filed 01/24/20. Page 1o0f15 Page ID #:36

“pas

Attorney at Law |
3460 Wilshire Blvd., Ste. 1212
Los Angeles, Calife mia 90010

 

(213) 383-7368 - (fax)
maimons@aol.com

!

wow Oe oN A Wok WO

Attorney for Defendant
CHAMPAKBHAI B, AHIR

UNITED STATES DISTRICT COURT

font
o

pet tet
Noo

JAMES RUTHERFORD, an individual,

No. CV19-02376-SVW-SP

“foo Hak pak
WA ob

 

pas
aN

Vs.

 

pt,
NX

CHAMPAKBHAIT B. AHIR; and -

Be.

 

aM
pe

Defendants .

Ww ook
NM oe

NM
)

 

® NR POR
oY & a OR 8

 

 

 
Casé

_

yg RN RN et ed pt et ek peek ed et
B y & wR = OQ Now ON SO NN A M mw WON rt ©

ww Oe NN A Wow WK

 

 

5:19-cv-02376-SVW-SP. Document 13 Filed 01/24/20 Page 2 of 15 Page ID #:37

DECLARATION OF FRANK A. WEISER |

 

I, FRANK A, WEISER, do hereby declare:

1. lam the attorney for the Defendant CHAMPAKBHAI B, AHIR ("Defendant")
and I make this declaration in support of this ex-parte application to vacate the default entered
against the defendant on January 23, 2020 and for leave te file an answer te the complaint.,

2. 1 was retained by the defendant on Deeember 27, 2019 to defend him in this case
and to file an answer to the complaint on his behalf.

3, I have been extremely backlogged in my heavy trial and appellate work due to
both my personal illness and hospitalization, and my involvement recently with family medical
issues regarding my daughter Cheryl. Weiser and Susan Weiser.

4. In particular, over approximately the last three months I have been rather
intensely involved in dealing with medical issues involving my daughter, Cheryl Weiser, and
my wife Susan Weiser.

"5, My daughter, Chery! Weiser, has a large kidney stone herself that her urologiat has

stated will require removal. She is being treated by Dr. Akhavein of Comprehensive Urolegy

located at the Cedar-Sinai Medical Towers at 8631 W. 3rd St., #715E, Los Angeles, CA
90048, (310) 278-8330. |
6. Ihave been involved in taking her and my wife for consultations with Dr.
Akhavein and for a checkup and tests in preparation of the surgery with a Dr, Shiela Kar, a
cardiologist, located at 150 Robertson Blvd., #115, Beverly Hills 90211, (310) 657-8500,
7.. Attached hereto as Exhibit “A” is a receipt that I received by e-mail from
Comprehensive Urology dated November 26, 2019 that I paid for another consultation with

Dr. Akhavein on such date for my daughter regarding her upeoming surgery. I have redacted

 
Case

"a

eo oN A WR WN

4 WON NM RON eet tet
R SRG mB OW N we OM ON AM & BW N mM ©

 

 

5:19-cv-02376-SVW-SP Document 13° Filed 01/24/20 Page 3 of 15. Page ID #:38

the amount paid for privacy purposes.
8. Recently, in addition to the consultations and tests with Dr. Akhavein and Dr, Kar,
my wife and I have been involved in having my daughter examined by other doctors for her

upcoming operation

9. At present, it appears that my daughter will ber scheduled for surgery to remove the
stone in March of this year. |

10. Also, recently my wife Susan Weiser was seen herself by Dr. Cristina Palmer at
Comprehensive Urology and was required to undergo a CT scan approximately seven weeks
ago at Cedars- Sinai regarding a medical issue that only recently arose after she underwent a
medical examination. | was involved recently in assisting my wife in having her take a follow
up test with Dr. Palmer which she has now taken

11. Further adding to my backlog is the faet that over the last month | was preparing for

a civil trial in which I defended the defendants entitled Greater Palm Springs Convention &

 

 

tal; Riverside Superior Court Case No. PSC 1806598.
12, Trial concluded in the case on Tuesday, January 7, 2020. .

13, Shortly therafter, | was preparing and argued on January 9, 2020 before the

. United States Court of Appeals for the Ninth Circuit in an impertant ¢ivil rights case that |

am prosecuting on behalf of an association of apartment owners in the City of San Jose

entitled Dean Hotop, et al. v City of San Jose, Ninth Circuit Docket No. 18-16995,

 

14, Subsequent to this, | was preparing for two bench trials in the Los Angeles Superior
Court that was heard on January 21, 2020 before the Honorable William Fahey, Judge
Presiding in Department 69 of the Stanley Mosk Courthouse dealing with two motels that
are contesting transient occupancy taxes assessed by the City of Los Angeles and that

3

 
Case

“pe

!

ow ey AQ Vow® Ww WK

y 4 Wo OR ON RON LR et pe pet ped edie eat
8 8 S & wm QW Mw OG Mw OO N A MM & |W Nm &

 

 

5:19-cv-02376-SVW-SP. Document13. Filed 01/24/20 Page 4 of 15 Page ID #:39

involves, what I believe, are important and complex constitutional issues about the
constitutionality of the City’s tax ordinance.

15. Because of the above, I have become very backlogged in my heavy trial and
appellate calendar, and I inadvertently miscalendered this matter and I did not file the answer
to the complaint by the required due date...

16, Regarding my oa medial condition, | was hospitalized at Cedars-Sinai Medical
Center on an emergency basis because | fainted early Sunday morning in my home from severe
dehydration. Attached hereto as Exhibit “B” is the first page of the discharge order that |
received from Cedars-Sinai when | was discharged on the morning of March 18, 2019 and a
letter from the internist who treated me.

17. Twas admitted into Cedars on March 17, 2019 after | was taken to the emergency
room by Los Angeles County Fire Paramedics and | was continually hydrated while | was in
Cedars due to my cendition..

18 Further, { have been seriously backlogged in my heavy trial and appellate

' calendar, which was exacerbated by the hospitalization, and I was also seriously ill over the

last two years from a severe urinary traet infeetien and operation that caused me to be

. hospitalized at Cedars-Sinai Medical Center en an emergency basis that resulted in a surgical

removal a large bladder stone that was causing the infection,
19. I was diagnosed in law school with Crohn’s Disease, an inflammatory
bowel illness, that resulted in my undergoing major bowel surgery at Cedars from a near fatal
condition of toxic megacolon on December 12, 2009 and as a result I wear an ostomy device.
20 As I understand it, that has caused me to have a tendancy towards dehydtration
and I have undergone two surgery’s at Cedars, one in early 2014 and the other two years to

, 4

 
Case

“pal

2 4 . RN RN LR tt et pet ed pk etd et
BRRPRRARRARRSEREARUHR GE EB

wo @ooN aw os WON

 

5:19-cv-02376-SVW-SP Document 13. Filed 01/24/20 Page 5of15 Page ID #:40

remove a large bladder stone.
24. My health condition has resulted in my backlog. also has contributed to my
inability to meet the filing deadlines and in a recent civil rights case that | am appealing

before the Ninth Circuit entitlred Javantibhai

 

Circuit Docket No. 19-55646, on January 22, 2020, the Ninth Cirouit granted my motion for
leave to file a late Appellants’ Opening Brief based on my medical and family health issues.
(Ninth Circuit Docket No. 93).

25, Attached hereto as Exhibit "C” is the proposed Answer to Complaint.

26. Therefore, | respectfully request that the Court grant Appellants’ motion to
vacate the default and leave to file the allached Answer to Complaint.

| declare under penalty of perjury under the laws of the State of California

that the foregoing is true and correct.

Executed this 24th day of January 2020 at Los Angeles, California.

 

 

 

 
Cas@5:19-cv-02376-SVW-SP Document 13 Filed 01/24/20 Page 6 of 15 Page ID #:41

co)

!

we N A WoW WON

fod enka fan
HW Noe Oo

EXHIBIT “A”

fd pt
nN WM

hRoo§N OM UN ON ON OR ON LN pet pet,

 

 

 
. Case 5:19-cv-02376-SVW-SP Document 13 Filed 01/24/20. Page 7 of 15. Page ID #:42

 

 

 
Case 5:19-cv-02376-SVW-SP.. Document 13 Filed 01/24/20 Page 8 of 15 Page ID #:43

“pent

oo NN A WR Ww DW

‘foot fink fae enh aed ot
ee

EXHIBIT “B”

mo oN & NW OM OM ROM ON et pet pet pt
wm N A WM i OO Ne OO Oe @ NW

 

 

 
Case 5:19-cv-02376-SVW-SP Document 13 Filed 01/24/20 Page 9 of 15 Page ID #:44

epitita bait

*

 

 

 
Case 5:19-cv-02376-SVW-SP_ Document 13 Filed 01/24/20 Page 10 of 15 Page ID #:45

 

 

 
Case!5:19-cv-02376-SVW-SP Document 13 Filed 01/24/20. Page 11 of 15 Page ID #:46

‘a

Oo @ oN A Ww WW

food
>

EXHIBIT “C”

SN we ow OR ON RN ON LN bet ot oped pt fet ed pot
oUa wR OR FE Be Qah RG eS

 

 

 
Case

“pe

ped Fea
rei

3. 4 OR ON RR eth eke et pet
B 8 S o » 8 wom OF NM SoS NO A WM mF

CoN A WR WW

ond

b:19-cv-02376-SVW-SP. Document 13. Filed 01/24/20. Page 12 of 15. Page ID #:47

. FRANK A. WEISER (#89780)
Attorney at Law —

3460 Wilshire Blvd., Ste. 1212
. Los Angeles, California 90010
(213) 383-7368 - (fax)
maimons@aol.com

Attorney for Defendant
CHAMPAKBHAI B, AHIR

CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an individual, No. CV19-02376-SVW:SP

ANSWER TO COMPLAINT
Plaintiff,

VS,

-CHAMPAKBHAI B. AHIR; and
Does 1-10, inclusive,

Defendants .

 

 

 

 
Case

pat

ee N AW eR WON

, ! re ‘ oO SS
®B®.RaRSKHR SEE EWA aARS EE SG

p:19-cv-02376-SVW-SP Document 13. Filed 01/24/20 Page 13 of 15 Page ID #:48

Defendant CHAMPAKBHAIB, AHIR ("Defendant"), for himself and himself

only, hereby files an Answer to the Complaint ("Complaint") as follows:

 

1. Defendant does not have sufficient information at this time and upon such a basis
deny each and every allegation in paragraphs 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20, 21, 22, 23, 24, 25 as ineorpoated by paragraph 26 of the Complaint and further
denies paragraph 27(a)-(e), 28, 28, 29, 30, and 31 of the Complaint..

2. Defendant admits paragraphs 2, 3, 9, 10, as incorpoated by paragraph 26 of the

Complaint.

 

3. Defendant does not have sufficient information at this time and upon such a basis
deny each and every allegation in paragraphs 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20, 21, 22, 23, 24, 25, 27(a)-(c), 28, 29, 30, 31 as incorporated in paragraph 32 of the
Complaint, and further denies paragraphs 33, 34, 35 of the Complaint..

4. Defendant admits paragraphs 2, 3, 9, 10 of the Complaint as incorporated in
paragraph 32 of the Complaint.

FIRST AFFIRMATIVE DEFENSE
5. The Complaint and each claim for relief alleged against the Defendant herein, fails

to state facts sufficient to constitute a claim for relief against the defendant.

   

SECOND AFFIRMATIVE DEFENSE

6. The Complaint and each claim for relief alleged against the Defendant herein is
barred by the fact that Plaintiff is attempting to acquire rights in violation of the Due Process
Clause and Equal Protection Clause of the U.S, and California Constitutions.

4

 

 

 
Case

ps

4

MO oN A Wak WON

NM f . CARD tb poked pai fk ed eh ted el
8 8 x 8 Oo 2 NS A MM of DD NH &

Mo mM wk
“Soy OMA

)
o

hw

»:19-cv-02376-SVW-SP Document 13 Filed 01/24/20 Page 14 of 15 Page ID #:49

 

3. The Complaint and each claim for relief alleged against the Defendant herein is

barred in that Plaintiff lacks standing to bring this action.

 

FOURTH AFFIRMATIVE DEFENSE

4. The Complaint and each claim for relief alleged against the Defendant herein
is barred because Congress in enacting the ADA under 42 U.S.C, Section 12101, etseq, has
exceeded its powers under Section 5 of the Fourteenth Amendment of the U.S, Constitution,
since the remedial legislation enacted under the ADA is not "congruent and proportional” to

the evidence in support of alleged violations against handicapped individuals.

   

FIFTH AFFIRMATIVE DEFENSE
5. The Complaint and the each elaim for relief alleged against the Defendant herein

is barred because the Defendant without admitting jurisdiction or liability in any

manner, is not the legally responsible party of this lawsuit.

SIXTH AFFIRMATIVE DEFENSE

   

6. The Complaint and each claim for relief alleged against the Defendant herein is
barred in that Plaintiff was not injured and further lacks Article III and prudential standing,

SEVENTH AFFIRMATIVE DEFENSE

 

7. The Complaint and each claim for relief alleged against the Defendant -herein is
barred in that Plaintiff was not seeking or intending at any time relevant herein to be a

customer of said subject property of this lawsuit,

 

 

 
Casei5:19-cv-02376-SVW-SP. Document 13 Filed 01/24/20. Page 15 of 15 Page ID #:50

!

DW ON A Woe Ww oN

3 Woo UN §N. Oe ee ped ped tel et pet et
N & & » 8 Sos 8 Oo -@ N- A MM ob ®@ Nm &

N)
oo

 

 

 

8. The Complaint and each elaim for relief alleged against the Defendant herein is
barred in that Defendant at any time relevant herein was not the owner or in control of said
subject property of this lawsuit, .
WHEREFORE answering Defendant prays for judgment against Plaintiff as

follows:

1, That the Plaintiff take nothing by way of the Complaint;

2. For costs of suit incurred herein;
3. For reasonable attorney fees;

4, For such other and further relief as the Court deems just and proper.

DATED: January 24, 2020 “LAW OFFICES OF FRANK A.

WEISER

 
 

OES

FRANK A, WEISER Atiomey acme
Defendant CHAMPAKBHAI B, AHIR

   

DEMAND FOR JURY TRIAL

Defendant hereby demands a jury trial pursuant to F.R,C.P. 38.

| DATED: January 24, 2020 LAW OFFICES OF FRANK A.

WEISER -

 
 

ISER, Attorney for
Defendant CHAMPAKBHAIB, AHIR

 
